DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 31 – 51 are pending.  Claims 1 – 30 were cancelled by way of a  Preliminary Amendment dated November 1, 2019.
	Rejections under §§101 and 103 are set forth below.  In addition, a claim of priority to certain provisional applications is denied, as explained below.
	This Application is related to co-pending applications 16/672,082 and 16/594,717 which are under examination by the Examiner in this application.  Therefore, in the spirit of compact prosecution, the scheduling of an interview – using the AIR link at the end of this Action – is strongly encouraged.

Denial of Claim of Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	Each of the disclosures of the following prior-filed provisional applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as follows:
	Application 61/758,508	This application does not provide any drawings whatsoever and only one paragraph of the specification relates to the claimed invention; that paragraph does not provide explicit support for the last two limitations of Claim 31 or several of the dependent claims.
	Application 61/753,857	This application is directed to a very different invention involving a tree structure for storing data.
	Application 61/700,094	This application contains only two drawings and the short specification does not reference or explain the drawings whatsoever.  Only one paragraph of the specification relates to the claimed invention; that paragraph does not provide explicit support for the last two limitations of Claim 31 or several of the dependent claims.  
	Therefore, the disclosures in these provisional applications do not appear to provide support for one or more limitations of the claims of the present invention and they are not entitled to the benefit of the filing date of these provisional applications.  However, the specification of Application 61/876,200, subject to further review and consideration, does appear to provide such support.  
	Therefore, it is respectfully submitted that – subject to Applicant’s further arguments – the effective filing date of this instant Application is September 10, 2013.
	
Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 31 - 51 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 31 is a method claims and therefore falls into the statutory category of a process.  Independent Claim 38 is a system claim that recites various computer components, such as a storage medium and processing circuitry.  This claim therefore falls into the category of “machine/manufacture.”  Claim 43 recites a non-transitory CRM claim and therefore also falls into the category of “machine/manufacture.”  

C.	The Claim Recites an Abstract Idea
Claim 31 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 31 recites the limitation:
 “maintaining an electronic order book that records orders in a storage medium; determining, by at least one processor, whether a buy or sell price of an order is more aggressive than a midpoint price of a national best bid/offer (NBBO).”  

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  
In this case, the fundamental economic principle or practice is the common practice of storing orders for stock transactions in an order book and analyzing the pricing of such orders based on a national reference point or broad average price, such as the national best bid/best offer (NBBO) price.  This practice occurs millions of times each day, especially in financial transactions where order books are extremely common and millions of orders are placed, executed, cancelled, etc.  Stock prices are constantly fluctuating and comparison to a national price reference point is extremely common. 
Furthermore, the mere nominal recitation of questionable computerized terms - such as “electronic order book,’ “storage medium,” or “processor”  - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 31 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A computer-implemented method for posting orders in an electronic trading system, 
posting said order to said electronic book with a revised buy or sell price equaling said midpoint price if said buy or sell price is more aggressive than said midpoint price; 
posting said order to said electronic book without revising said buy or sell price if said buy or sell price is not more aggressive than said midpoint price.
No additional computer components are mentioned in these limitations.   The few computerized components are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common order book posting steps which precede execution or order cancellation.  Besides being common principles and practices, these steps could also be performed by a human which pencil and paper. 
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – posting stock buy/sell orders - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
	Similarly, Claim 32 recites the same abstract idea as Claim 31 by virtue of its dependency on Claim 31.  Like Claim 31, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 32 merely recites the abstract concept of an updated midpoint.
Claim 33 merely recites the abstract concept of posting and executing orders independent of time of arrival.
Claim 34 merely recites the abstract concept of a contra order.
Claim 35 merely recites the abstract concept of executing contra orders before changing an order price to the NBBO midpoint.
Claim 36 merely recites the abstract concept of changing the NBBO based in a change of executed order prices.
Claim 37 merely recites the abstract concept of a user registration process.
Claims 38 - 51 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 31 - 51 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31 – 51 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2009/0132412 to Cleary Neubert et al. (hereinafter “Cleary”) in view of U.S. Patent Publication No. 2011/0231298 to Adcock et al. (hereinafter “Adcock”).
	
	The Cleary reference is in the same field of endeavor as the claimed invention. It is entitled:  “Price improvement crossing system.”  It relates to determining and adjusting the price of an order based upon the midpoint of the NBBO.
The Abstract reads as follows:
	“A method provided for matching a buy order having a buy order price and a sell order having a sell order price that includes the step of determining if the buy order price is not less than the sell order price. Next, an NBBO price range is identified and it is determined whether the buy order price and the sell order price are within the NBBO range. A midpoint between the buy order price and the sell order price is then calculated. Finally, the buy order and the sell order is matched at the midpoint if the buy order price is not less than the sell order price and the buy order price and the sell order price are within the NBBO range..”  (emphasis added)  

	In particular, Cleary teaches as follows:
	“[0014] The present invention is directed to overcoming the drawbacks of the prior art. Under the present invention, a method is provided for matching a buy order having a buy order price and a sell order having a sell order price. The method includes the step of identifying an NBBO price range and determining whether the buy order price and the sell order price are within the NBBO range. Next, it is determined whether the buy order price is not less than the sell order price. A midpoint between the buy order price and the sell order price is then calculated. Finally, the buy order and the sell order are matched at the midpoint of the buy order price and the sell order price if the buy order price is not less than the sell order price and the buy order price and the sell order price are within the NBBO range. Thus, a transaction occurs at a price at which both the buyer and seller may receive a price improvement over their original buy order price and sell order price, respectively..”  (emphasis added) 

	Therefore, Cleary teaches repricing an order at a midpoint in order to achieve price improvement for buyer and seller.  

.  Thus, Cleary addresses the exact problem addressed by the claimed invention – not allowing any trader to obtain an unfair price while preserving price improvement for both buyer and seller:
	“[0015] In an exemplary embodiment, where the NBBO range includes a best offer price and a best bid price, and where the buy order price is above the best offer price and the sell order price is within the NBBO range, the method of the present invention includes the step of changing the buy order price to a changed buy order price that is equal to the best offer price. Next, a midpoint between the changed buy order price and the sell order price is calculated. Finally, the buy order and the sell order are matched at the midpoint if the changed buy order price is not less than the sell order price.
[0016] If the sell order price is below the best bid price and the buy order price is within the NBBO range, the method includes the step of changing the sell order price to a changed sell order price that is equal to the best bid price. Next, a midpoint between the changed sell order price and the buy order price is calculated. Finally, the buy order and the sell order are matched at the midpoint if the buy order price is not less than the changed sell order price.”  (emphasis added) 

	Accordingly, with regard to Claim 31, 
Cleary teaches:
31. (New) A computer-implemented method for posting orders in an electronic trading system, the method comprising: (See at least [0031].)

maintaining an electronic order book that records orders in a storage medium; determining, by at least one processor, whether a buy or sell price of an order is more aggressive than a midpoint price of a national best bid/offer (NBBO); (See at least [0014] – [0020], wherein various prices – both aggressive and passive – are described with respect to the midpoint of the NBBO; therefore, a person of ordinary skill in the art would readily understand how to change a price that is more aggressive than the midpoint in order to achieve execution of the order and preserve a price improvement for the traders.  Prices “above” or “below” the best buy or sell price are considered to constitute the recited “aggressive.  Thus, Cleary discusses at [0013] that the system described “improves the execution speed and price at which customer buy and sell orders transact.”)

posting said order to said electronic book with a revised buy or sell price equaling said midpoint price if said buy or sell price is more aggressive than said midpoint price; and See at least [0014] – [0020], wherein prices are changed before being posted.  See at least [0011] as to teachings relating to posting.)
posting said order to said electronic book without revising said buy or sell price if said buy or sell price is not more aggressive than said midpoint price.  (See at least [0015], wherein an order is posted without changing the price if it does not meet the criteria described in this section, namely, “where the buy order price is above the best offer price and the sell order price is within the NBBO range,”)

Thus, Cleary appears to teach the essential limitations of Claim 31.  Nevertheless, out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Cleary does not appear to teach repricing posted orders.  However, Adcock teaches this feature.  Adcock is in the same field of endeavor as the claimed invention and Cleary – changing the price of an order to enhance the speed and execution of an order and to achieve price improvement.  
Adcock teaches that posted orders can be repriced to take advantage of later orders:
“[0006] Additionally, there is a need for a quote engine that receives and analyzes disseminated away market best bid and offer quotation prices, notifies the order matching engine when any quote price touches (i.e., equals or overlaps with) any order price, and continues to notify the order matching engine of quote price changes so that posted orders can be repriced to take advantage of additional execution opportunities. Accordingly, there is a need for a system and method that minimizes the impact of away market best bid and offer quote traffic on the other components of the system, especially in regard to the ability to display and execute orders and quotes with maximum speed and efficiency.”  (emphasis added) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the price changing teachings of Cleary, as they relate to the midpoint of the NBBO, with the notification teachings of Adcock that would allow more transactions in a more efficient and price improving manner.  The motivation to make this modification comes from Cleary.  As noted above, Cleary teaches that orders can be analyzed for price improvement opportunities as they arrive.  Thus, it would greatly the efficiency of the electronic exchange of Cleary to use the posting/notification features of Adcock.  

With regard to Claim 32, Cleary teaches re-evaluating a posted order based on an updated midpoint price of an updated national best bid/offer (NBBO).  (See at least [0051] relating to changes in the NBBO and “reevaluating” orders for new matches.)

With regard to Claim 33, Cleary teaches wherein posting said order to said electronic book with said revised buy or sell price is independent of an arrival time of said order relative to an arrival time of another order having a buy or sell price more aggressive than said midpoint price of said NBBO.  (See at least [0014] – [0020], wherein orders are matched based on their price relative to the midpoint and NBBO reference points, and not based on time of arrival.)

With regard to Claim 34, Cleary teaches comparing said buy or sell price of said order to a buy or sell price of a contra-side order.  (See at least [0034] regarding orders that are immediately matched because a contra order was found.)

With regard to Claim 35, Cleary teaches wherein comparing said buy or sell price of said order to said buy or sell price of said contra-side order is prior to determining, by at least one processor, whether said buy or sell price of said order is more aggressive than said midpoint price of said national best bid/offer (NBBO).  (See at least [0034] regarding orders that are immediately matched because a contra order was found.  This matching, since it is “immediate,” occurs prior to the crossing order matching wherein the pricing is changed because it occurs first.  A person of ordinary skill in the art would readily understand that a contra order is matched – without a price change – prior to adjusting the price in accordance with the teachings of Cleary.)

With regard to Claim 36, Cleary teachesPage 7 of 11 ACTIVE/101328799.1Preliminary Amendment Atty. Docket No. IEX-002C3determining said midpoint price of said NBBO upon a change in market data.  (See at least [0051], wherein a new midpoint would be calculated when the NBBO changes, as taught in [0048] – [0049].)

With regard to Claim 37, Cleary teaches wherein determining said midpoint price of said NBBO upon said change in market data is prior to determining, by at least one processor, whether said buy or sell price of said order is more aggressive than said midpoint price of said national best bid/offer (NBBO).  (See at least [0051] and Fig. 3.)

With regard to Claim 38, this claim is essentially identical to Claim 31 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 39, this claim is essentially identical to Claim 32 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 40, this claim is essentially identical to Claim 33 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 41, this claim is essentially identical to Claim 34 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 42, this claim is essentially identical to Claim 35 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 43, this claim is essentially identical to Claim 36 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 44, this claim is essentially identical to Claim 37 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 45, this claim is essentially identical to Claim 31 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 46, this claim is essentially identical to Claim 32 and is obvious for the same reasons as set forth in that claim.  
With regard to Claim 47, this claim is essentially identical to Claim 33 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 48, this claim is essentially identical to Claim 34 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 49, this claim is essentially identical to Claim 35 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 50, this claim is essentially identical to Claim 36 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 51, this claim is essentially identical to Claim 37 and is obvious for the same reasons as set forth in that claim.  

Conclusion
5.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. repricing orders based on the midpoint of the NBBO). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2004/0210511 to Waelbroeck et al.    This reference is relevant to the features of a national price range such as a block price range.
	U.S. Patent Publication No. 2005/0075963 to Balabon.  This reference is relevant to the features of delaying trades before executing them.
	U.S. Patent Publication No. 2004/0059666 to Waelbroeck et al.  This reference is relevant to the features of using the midpoint in block sales pricing.
	U.S. Patent Publication No. 2011/0119176 to Hanson et al.  This reference is relevant to the features of pricing around the NBBO.
	U.S. Patent Publication No. 2020/0211113 to Adcock et al.  This reference is relevant to the features of unpriced orders and using the NBBO to price them.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

June 17, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691